Commissioner ALAN S. BOYD
(dissenting).
The application, which brought about this proceeding, was filed with the commission on May 12, 1956. Some time prior thereto Burgess and Cook, Inc., a corporation, and McJunkin Freight, Inc., a corporation, had filed a joint petition with the commission for the transfer of the certificate of McJunkin. Freight, Inc. (certificate # 388) to Burgess and Cook, Inc. On May 29, 1956 the commission by its order # 3522, docket #4708, authorized and approved the application for transfer, and on June 1, 1956 Burgess and Cook, Inc. took over the operation of certificate # 388 — which provides for regular route scheduled common carrier service of general commodities between Jacksonville and Fernandina Beach.
Commercial Carrier Corporation, which holds and operates under certificate of public convenience and necessity # 480, seeks by this application an extension of this certificate to authorize the transportation of corrugated pulpboard or fiberboard boxes and corrugated pulpboard or fiberboard sheets from Duval and Nassau counties to an area comprising most of the central and south portions of the state. The testimony shows that if the authority sought is granted by the commission the applicant will receive business from two plants in Jacksonville and one plant at Fernandina Beach, the Container Corporation of America Plant there situated.
*47At the present time the Container Corporation of America plant at Fernandina Beach is served by the protestant, Burgess and Cook, Inc., by Seaboard Air Line Railway and by its own trucks. According to the testimony of the witness representing Container Corporation of America, none of its present transportation services is satisfactory. The primary criticism this witness had of the service furnished by Burgess and Cook was the necessity for the carrier to interline its cargo with one of the regular route scheduled common carriers serving south and central Florida at the latter’s terminals in Jacksonville. The Container Corporation plant at Fernandina Beach is the biggest single shipper over the routes of Burgess and Cook, Inc. — at the present time accounting for approximately 20% of the total monthly revenue of Burgess and Cook, Inc.
The testimony in this proceeding reflects that Burgess and Cook, Inc. has added equipment to its operation since taking over the old McJunkin Freight Line certificate. The protestant has further stated its willingness to provide additional equipment as necessary to render service to Container Corporation of America and other shippers.
An application for the extension of a certificate of public convenience and necessity imposes upon the applicant the same burden of proof as is required of the applicant upon application for an ' original certificate of public convenience and necessity. Section 328.03, Florida Statutes 1955, provides for the filing and disposition of applications for certificates of public convenience and necessity, where as. here the application sought covers territory already served by the protestant. The applicable section, subsection 3, provides as follows—
“* * * provided, that the commission in granting any such certificate shall take into consideration the effect that the granting of such certificate may have upon transportation facilities within the territory sought to be served by said applicant, and also the effect upon transportation as a whole . within said territory. * * *
“When application is made by an auto transportation company for a certificate to operate as a common carrier in a territory or on a line already served by a certificate holder, the commission shall grant same only when the existing certificate holder or holders serving such territory fail to provide service and facilities which may reasonably be required by the commission.”
The Supreme Court interpreted the last paragraph of subsection 3 of section 323.03 in the recent ca^e of Alterman Transport Line, *48et al v. Carter, 88 So. 2d 594, on rehearing wherein it was stated— “A new certificate can be granted by the commission on proof of public convenience and necessity therefor, if the existing certificate holder has had an opportunity to provide the service and has failed to do so, and the service is within the jurisdiction of the commission reasonably to be required.” This interpretation of the statute offers some protection to existing franchise holders, but at the same time permits the commission to be guided in all cases by its polar star — the public convenience and necessity. “When a new certificate is applied for, the certificated carrier has the burden of explaining why it has not met the need for the new service, if any such need there is, and in the ordinary case, the failure of existing carriers to meet reasonable requirements mentioned in the last sentence of section 323.03 (3) should be considered as of the time of application for the new permit, and not at some future date.”
It is conceded that the protestant has provided to Container Corporation of America not only regularly scheduled transportation service between Fernandina Beach and Jacksonville, but has, in addition, furnished an “On Call” service, both of which services have provided for delivery by the protestant to the interline carriers at Jacksonville on the same day as pickup at the Container Corporation Plant. The complaint of Container Corporation goes to the requirement of interlining its shipments at Jacksonville, which it says, places it in a poor competitive position due to alleged delays in delivery of its products to the purchasers. This complaint is essentially one against a system of regulation which provides for more than one common carrier operating through interchange within a state, the merits of which need not be discussed for a decision in this matter.
It is undoubtedly true that a one-carrier-service would be more convenient for the Container Corporation of America. It is just as true that the convenience of one shipper, albeit a large one for the territory involved, does not constitute public convenience and necessity for the purpose of authorizing competing transportation where one common carrier is presently in existence. This is particularly so where the existing common carrier is doing everything within its power to furnish the service needed and desired by the shipper.
Logie does not permit this commission, on the one hand, to authorize the transfer of an ailing operation to new owners who infuse the operation with new blood and new capital; and on the other hand, to grant an authority to a competing carrier which *49would take away the most profitable business the existing carrier handles.
The testimony of the applicant’s witnesses for the handling of materials from the two plants in Duval County was no stronger than that of the applicant for the Container Corporation at Fernandina Beach. The existing carriers operating out of Jacksonville did not see fit, however, to protest the application. The statutory admonition that, “the commission in granting any such certificate shall take into consideration the effect that the granting of such certificate may have upon transportation facilities within the territory sought to be served by the applicant” was not intended to mean that the commission should fight the battles of existing carriers who are not sufficiently interested to appear in protection of their own interests. The application should, therefore, be granted as to Duval County and denied as to Nassau County.